IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                October 26, 2010 Session

               STATE OF TENNESSEE v. SCOTT CLEVENGER

                    Appeal from the Circuit Court for Grainger County
                       No. 8415 IV & 4190 O. Duane Slone, Judge



                     No. E2010-00077-CCA-R3-CD - Filed May 2, 2011


The Grainger County Grand Jury indicted Appellant, Scott Clevenger, for one count of
aggravated sexual battery, one count of rape of a child, and two counts of incest. The trial
court sentenced Appellant to an effective sentence of fifty years. On appeal, Appellant
argued that he was denied his rights under Miranda v. Arizona, 384 U.S. 436 (1966). State
v. Scott G. Clevenger, No. E2007-298-CCA-R3-CD, 2008 WL 588862, at *1 (Tenn. Crim.
App., at Knoxville, Mar. 5, 2008). Appellant was unsuccessful on appeal because he had
failed to file a motion for new trial and because this Court determined that he was advised
of his rights under Miranda and, therefore, a clear and unequivocal rule of law had not been
breached in order to allow plain error review. Id. at *4. After being granted a delayed
appeal, Appellant once again raises the issue that he was denied his rights under Miranda.
However, this issue was previously determined in this Court’s review under the plain error
doctrine. Therefore, the law of the case doctrine prevails and we are unable to revisit the
issue. For this reason, we affirm the judgments of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court are
                                     Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
N ORMA M CG EE O GLE, JJ., joined.

Pepper Bowser, Rutledge, Tennessee, for the appellant, Scott Clevenger.

Robert E. Cooper, Jr., Attorney General and Reporter; Matthew Bryant Haskell, Assistant
Attorney General; Al Schmutzer, Jr., District Attorney General; and Tonya Thornton,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                          OPINION

                                     Factual Background

       Appellant’s step-daughter and daughter reported to the Grainger County Sheriff’s
Department that Appellant had been sexually abusing them. Scott G. Clevenger, 2008 WL
588862, at *1. Officer Ronnie Maness interviewed Appellant about the accusations. Id.
During the interview, Appellant gave four written statements confessing to the allegations.
Id. After an investigation, the Grainger County Grand Jury indicted Appellant for one count
of aggravated sexual battery, one count of rape of a child, and two counts of incest. Id.

        Appellant filed a motion to suppress his statements claiming that he was not advised
of his Miranda rights. Id. After a hearing, the trial court denied Appellant’s motion to
suppress “finding that the Appellant had knowingly and voluntarily waived his constitutional
rights as provided by Miranda.” Id. at *2. At the conclusion of a jury trial, Appellant was
convicted as charged and sentenced to an effective sentence of fifty years. Id.

        On appeal, Appellant argued that the trial court erred in denying his motion to
suppress the statements. Id. at *3. After a review of the record, this Court discovered that
Appellant had not filed a motion for new trial. Id. Therefore, this Court concluded that the
issue was waived. We went on, however, to review the issue under the plain error doctrine.
Id. *4. This Court determined that because the record reflected Appelland had been advised
of his Miranda rights, a clear and unequivocal rule of law had not been breached and,
therefore, the issue could not be reviewed under the plain error doctrine. The Court
dismissed the appeal. Id.

        On October 16, 2008, Appellant filed a pro se Petition for Post-conviction Relief.
After the appointment of counsel, counsel filed an amendment to the petition alleging that
Appellant’s statements should have been suppressed. On June 18, 2009, the State filed an
answer to the petition stating that Appellant was entitled to file a motion for new trial. On
July 14, 2009, Appellant filed a motion for new trial alleging, once again, that his statements
should have been suppressed. On December 7, 2009, the trial court denied the motion for
new trial. In the same order, the trial court granted Appellant a delayed appeal. Appellant
filed a timely notice of appeal.

                                         ANALYSIS

       Appellant’s sole issue on appeal is that the trial court erred when it denied Appellant’s
motion to suppress. He argues that there is no evidence that his Miranda rights were either
read or explained to him. As stated above, this is the same issue presented in his previous

                                              -2-
appeal. See Scott G. Clevenger, 2008 WL 588862, at *1. In the previous appeal, this Court
analyzed whether the trial court’s denial of Appellant’s motion to suppress constituted plain
error. We determined that there was no plain error because an unequivocal rule of law had
not been breached and stated the following:


       The trial court, accrediting the testimony of Officer Maness, found that the
       Appellant had knowingly and voluntarily waived his Miranda rights. This
       finding is supported by the record, which includes four signed waivers of
       rights by the Appellant. All the evidence before the court supports the trial
       court’s finding that the Appellant knowingly, intelligently, and voluntarily
       waived his rights; thus, no clear rule of law has been breached.


Id. at *4.

       It appears that this Court has already determined the issue on appeal, whether
Appellant was advised of his rights under Miranda. Under the “law of the case” doctrine,
issues which have been previously determined on appeal cannot be reconsidered. Memphis
Publ’g. Co. v. Tennessee Petroleum, 975 S.W.2d 303, 306 (Tenn. 1998). “This rule
promotes the finality and efficiency of the judicial process, avoids indefinite relitigation of
the same issue, fosters consistent results in the same litigation, and assures the obedience of
lower courts to the decisions of appellate courts. Jefferson v. State, 31 S.W.3d 558, 561
(Tenn. 2000).

       We affirm the denial of the motion to suppress.

                                      CONCLUSION

       For the foregoing reasons, we affirm the judgments of the trial court.


                                           ___________________________________
                                           JERRY L. SMITH, JUDGE




                                              -3-